                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: BROOKSTONE HOLDINGS                      )   Chapter 11
 CORP., et al.,                                  )
                                                 )   Bankruptcy Case No. 18-11780 (BLS)
                        Debtors.                 )
                                                 )   Substantively Consolidated
                                                 )
 New Brookstone Defendants,                      )
                                                 )
                        Appellants,              )
                                                 )
                v.                               )   C.A. No. 19-2256 (MN)
                                                 )
 Ashley C. Williams, et al.,                     )
                                                 )
                        Appellees.               )

                                            ORDER

               WHEREAS, on January 13, 2020, Chief Magistrate Judge Mary Pat Thynge issued

a Recommendation (D.I 6) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, the Recommendation further recommended that briefing regarding the

appeal by stayed pending the outcome of Appellees’ Motion to Dismiss Bankruptcy Appeal for

Failure to Prosecute (D.I. 4);

               WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ requests (See D.I. 6); and

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 15th day of January 2020 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.
              IT IS FURTHER ORDERED that the appeal briefing is STAYED pending the

outcome of Appellees’ Motion to Dismiss (D.I. 4).




                                                    The Honorable Maryellen Noreika
                                                    United States District Court




                                              2
